*533Plaintiff firefighter was injured in a common stairwell between two floors after a tenant, descending in a panic because of the smoke filling the hallway on the floor above, collided with him and he fell. He alleges, pursuant to General Municipal Law § 205-a, that his injuries resulted from defendants’ violations of Administrative Code of City of NY §§ 27-127 and 27-128 (renumbered § 28-301.1 by Local Law No. 33 [2007] of City of NY § 11 [eff July 1, 2008]). These provisions require building owners to maintain their premises in a safe condition. Plaintiff claims that the storage of combustible clothing on the exterior balcony of an apartment violated these provisions, that the clothing caught fire, encouraged the spread of the fire, and created the heavy smoke conditions that prompted the tenant to flee down the stairs, knocking him down as she tried to pass him.
The record demonstrates that any such alleged violation “did not directly or indirectly cause plaintiffs injuries” (see Giuffrida v Citibank Corp., 100 NY2d 72, 82 [2003]), but that they were caused by the collision with a panicked tenant heedlessly fleeing the scene of a likely fire. This is among the risks ordinarily encountered by firefighters (see generally Mullen v Zoebe, Inc., 86 NY2d 135, 142 [1995]). Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.